DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claims 11-15 are withdrawn.
Claims 16-17 are newly added claims.
	In view of the amendment, filed on 05/04/2022, the following rejections are withdrawn from the previous office action, mailed on 02/04/2022.
Rejections of claims 1-9 under 35 U.S.C. 112(b)

The following rejections are maintained for the reason of records as given in the previous office action. The bases of these rejections are the same as given in the office action, mailed on 02/04/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1 recites “the first reflector section is downwardly to reflect radiation to build material deposited on a support platform from a first radiating element”, wherein the Specification recites “the reflecting section 250 has a body 252 and has a recess 254 on its upper face” (See [0025]). Therefore Specification defines that the reflecting section 250 has a body 252 and has a recess 254 on its upper face, as corresponding structure for the claimed placeholder of “the first reflector section”.
	Claim 1 recites “the second reflector section is to downwardly reflect radiation to build material deposited on a support platform from a second radiating element”, wherein Specification recites “each reflecting section 250, 260 is formed of a ceramic material and comprises a respective reflecting surface 251” (See [0023]). Therefore Specification defines that each reflecting section 250, 260 is formed of a ceramic material and comprises a respective reflecting surface 251, as corresponding structure for the claimed placeholder of “the second reflector section”.
	Claim 2 recites “the first reflector is for reflecting radiation from an elongate first radiating element”, wherein the Specification recites “in the reflector assembly 200, the first reflector 210 comprises a housing 213 in which the first reflecting section 250 is mounted” (See [0026]). Therefore Specification defines that in the reflector assembly 200, the first reflector 210 comprises a housing 213 in which the first reflecting section 250 is mounted, as corresponding structure for the claimed placeholder of “the first reflector”.
Claim 2 recites “the second reflector is for reflecting radiation from an elongate second radiating element”, wherein the Specification recites “in the reflector assembly 200, the first reflector 210 comprises a housing 213 in which the first reflecting section 250 is mounted” (See [0026]). Therefore Specification defines that in the reflector assembly 200, the first reflector 210 comprises a housing 213 in which the first reflecting section 250 is mounted, as corresponding structure for the claimed placeholder of “the second reflector”.
Claim 10 recites “a first reflector for downwardly reflecting radiation from a first radiating element”, wherein the Specification recites “in the reflector assembly 200, the first reflector 210 comprises a housing 213 in which the first reflecting section 250 is mounted” (See [0026]). Therefore Specification defines that in the reflector assembly 200, the first reflector 210 comprises a housing 213 in which the first reflecting section 250 is mounted, as corresponding structure for the claimed placeholder of “a first reflector”.
Claim 10 recites “a second reflector for downwardly reflecting radiation from a second radiating element”, wherein the Specification recites “the second reflector 220 comprises a housing 223 in which the second reflecting section 260 is mounted” (See [0026]). Therefore Specification defines that the second reflector 220 comprises a housing 223 in which the second reflecting section 260 is mounted, as corresponding structure for the claimed placeholder of “a second reflector”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nono-bviousness.
Claims 1, 2, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Karafin et al. (US 10,967,565 B2), hereinafter Karafin in view of Ferrario (WO 2018/189701A1).
Regarding Claim 1, Karafin discloses a reflector assembly for an additive manufacturing apparatus (energy waveguide system 25300 with reflector element 25314 Figure 25 used as a device to print three-dimensional objects Abstract), the reflector assembly comprising: a first reflector (reflector 25306 Figure 25 Column 40 Lines 33-53) comprising a first reflector section (located on first side 25310 of reflector element 25314 Figure 25 Colum 40 Lines 33-53) having a first reflecting surface of a first conave shape (first and second reflector having differing focal lengths where each has a reflective surface Column 41 Lines 12-25); and a second reflector comprising a second reflector section of a second concave shape (second reflector 25308 located on second side 25312 Figure 25 Column 40 Lines 33-53) having a second reflecting surface of a second concave shape (first and second reflector having differing focal lengths where each has a reflective surface Column 41 Lines 12-25); wherein the first reflector section is to downwardly reflect radiation to build material deposited on a support platform from a first radiating element located (first reflector 25306 directs energy along paths 25304 through aperture stop 25316 acting as radiating element Figure 25 Column 40 Lines 33-53), in use, beneath the first reflector within the first concave shape of the first reflecting surface (aperture stop 25316 is in proximity to first reflector 25306 Figure 25), and wherein the second reflector section is to reflect radiation from a second radiating element located (second reflector 25308 directs energy along paths 25304 through aperture stop 25318 acting as radiating element Figure 25 Column 40 Lines 33-53), in use, proximate to the second reflecting surface (aperture stop 25318 is in proximity to second reflector 25308 Figure 25); wherein the first reflector section and the second reflector section are each substantially symmetrical (reflectors are symmetrical copies of each other in assembly 25314 Figure 25). Although not explicitly stated each reflector has a reflective surface, based off the disclosure of Karafin it would be obvious to one of ordinary skill in the art that in order to ensure each reflector has a different focal length, each reflector would need to have its own, individual reflecting surface to accomplish such a task. Karafin is deficient in disclosing wherein the first reflector section and the second reflector section are formed of a ceramic material. 
In the analogous art, Ferrario teaches pre and/or post-heating apparatus for additive manufacturing and to a method of use in three-dimensional design (Page 1 Lines 1-5). Ferrario discloses the first reflector section and the second reflector section are formed of a ceramic material (reflector 13 and 13’ Page 7 Lines 21-22, possible to use ceramic or aluminum reflectors Page 5 Lines 1-7). It would be obvious to one of ordinary skill in the art that if the reflectors could be constructed of ceramic material, the reflector sections themselves could similarly be constructed of a ceramic material for the same advantages listed below. Ferrario teaches the advantage of a ceramic reflector is to establish three distinct processing phases: powder pre-heating, temperature maintenance during the processing, and post-heating for relaxing strains locally induced in the thin hardening layer (Page 5 Lines 8-10).
The teachings of Ferrario and the claimed invention would be considered analogous because both ascertain to an additive manufacturing device with accompanying reflector assembly. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reflector assembly of Karafin such that the first reflector section and the second reflector section are formed of a ceramic material, as the reflector assembly of Karafin as such was recognized to establish three distinct processing phases: powder pre-heating, temperature maintenance during the processing, and post-heating for relaxing strains locally induced in the thin hardening layer.

    PNG
    media_image1.png
    747
    861
    media_image1.png
    Greyscale

Regarding Claim 2, Karafin in view of Ferrario disclose all of the limitations as set forth above in the rejection of Claim 1. Karafin further discloses the first reflector and the second reflector are each elongate (reflectors 25306 and 25308 are each elongate, elliptical Figure 25) and are situated side-by-side in the reflector assembly (reflectors 25206 and 25308 are arranged side by side in reflector assembly 25314 Figure 25), wherein the first reflector is for reflecting radiation from an elongate first radiating element (first reflector 25306 directs energy along paths 25304 through aperture stop 25316 which is shown as an elongated, elliptical aperture Figure 25 Column 40 Lines 33-53), and the second reflector is for reflecting radiation from an elongate second radiating element (second reflector 25308 directs energy along paths 25304 through aperture stop 25318 which is shown as elongated, elliptical aperture Figure 25 Column 40 Lines 33-53).
Regarding Claim 10, Karafin discloses a reflector assembly for an additive manufacturing system (energy waveguide system 25300 with reflector element 25314 Figure 25 used as a device to print three-dimensional objects Abstract) comprising a first reflector for downwardly reflecting radiation from a first radiating element to a layer of build material deposited on a support platform (first reflector 25306 directs energy along paths 25304 through aperture stop 25316 Figure 25 Column 40 Lines 33-53) and a second reflector for downwardly reflecting radiation from a second radiating element to the build material (second reflector 25308 directs energy along paths 25304 through aperture stop 25318 Figure 25 Column 40 Lines 33-53), the first reflector and the second reflector each comprising a reflector section that is concave in shape substantially symmetrical (reflectors are symmetrical copies of each other in assembly 25314 Figure 25) and the first radiating element and the second radiating element each positioned beneath the first reflector and the second reflector, respectively, within the concave shape of the respective reflector section. Karafin is deficient in disclosing the first reflector and second reflector are formed of a ceramic material. 
Ferrario discloses the first reflector section and the second reflector section are formed of a ceramic material (reflectors 13 and 13’ Page 7 Lines 21-22, possible to use ceramic or aluminum reflectors Page 5 Lines 1-7). Ferrario teaches the advantage of a ceramic reflector is to establish three distinct processing phases: powder pre-heating, temperature maintenance during the processing, and post-heating for relaxing strains locally induced in the thin hardening layer (Page 5 Lines 8-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reflector assembly of Karafin such that the first reflector and the second reflector are formed of a ceramic material, as the reflector assembly of Karafin as such was recognized to establish three distinct processing phases: powder pre-heating, temperature maintenance during the processing, and post-heating for relaxing strains locally induced in the thin hardening layer.
As to claim 17, Karafin disclose the concave shape of the respective reflector section comprises a portion of an ellipse, and the first radiating element and the second radiating element are each positioned at a respective focal point of the ellipse of the respective reflector section.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Karafin (US 10,967,565 B2) in view of Ferrario (WO 2018/189701A1) as applied to Claim 1 above, and further in view of Kim et al. (KR 20170100386 A, see EPO Machine translation for citations), hereinafter Kim.
Regarding Claim 3, Karafin in view of Ferrario disclose all of the limitations as set forth above in the rejection of Claims 1 and 2. Karafin in view of Ferrario disclose a first and second reflector made of ceramic material, but are deficient in disclosing the first reflector comprises a first housing in which the first reflector section is removably mounted and the second reflector comprises a second housing in which the second reflector section is removably mounted.
In the analogous art, Kim teaches a three-dimensional printer having a horizontal detector for detecting the horizontal position of a bed used in additive manufacturing techniques ([0001-0002]). Kim discloses the first reflector comprises a first housing in which the first reflector section (first mirror unit 412 in first housing main body 411 with reflector 420 [0020] Figure 3) is removably mounted and the second reflector comprises a second housing in which the second reflector section (second mirror portion 432 in second housing body 431 with second reflector 437 Figure 3) is removably mounted. Although not explicitly stated, it would be obvious to one of ordinary skill in the art that through the openings in each respective housing (see Figure 3), that a reflector or reflector section is capable of sliding into the housing (removably mounted, see [0026] of instant Specification) in order to appropriately secure the reflectors in a stable environment to ensure optimal printing, and would have a reasonable expectation of success in doing so.
The teachings of Kim and the claimed invention would be considered analogous because both ascertain to an additive manufacturing device with accompanying reflector assembly. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Karafin in view of Ferrario such that the first reflector comprises a first housing in which the first reflector section is removably mounted and the second reflector comprises a second housing in which the second reflector section is removably mounted, as the apparatus of Karafin in view of Ferrario as such was recognized to appropriately secure the reflectors in a stable environment to ensure optimal printing.

    PNG
    media_image2.png
    675
    592
    media_image2.png
    Greyscale

Regarding Claim 4, Karafin in view of Ferrario disclose all of the limitations as set forth above in the rejection of Claim 1. Karafin in view of Ferrario disclose a first and second reflector made of ceramic material, but are deficient in disclosing the first reflector comprises a first housing and a further reflector section mounted end-to-end with the first reflector section in the first housing, and the second reflector comprises a second housing and a further reflector section mounted end-to-end with the second reflector section in the second housing.
Kim discloses the first reflector comprises a first housing and a further reflector section mounted end-to-end with the first reflector section in the first housing (liquid cover portion 417 arranged on other end of reflector 420 inside housing 411 Figure 3), and the second reflector comprises a second housing and a further reflector section mounted end-to-end with the second reflector section in the second housing (receiving portion 435 arranged on other end of reflector 437 inside housing 431 Figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Karafin in view of Ferrario such that the first reflector comprises a first housing and a further reflector section mounted end-to-end with the first reflector section in the first housing, and the second reflector comprises a second housing and a further reflector section mounted end-to-end with the second reflector section in the second housing, as the apparatus of Karafin in view of Ferrario as such was recognized to appropriately secure the reflectors in a stable environment to ensure optimal printing.
Regarding Claim 5, Karafin in view of Ferrario disclose all of the limitations as set forth above in the rejection of Claims 1 and 4. Karafin further discloses the first reflector section, second reflector section and further reflector sections are substantially identical to one another (reflector sections with 25306 and 25308 are substantially identical Figure 25). Although not explicitly stated, it would be obvious to one of ordinary skill in the art that further reflector sections can be added, as evidenced by Kim, wherein the further reflector sections are identical to obtain similar reflection results in the printing process, and would have a reasonable expectation of success in choosing a substantially identical reflector section.
Claims 6-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Karafin (US 10,967,565 B2) in view of Ferrario (WO 2018/189701A1) as applied to Claim 1 above, and further in view of Rakkolainen et al. (US 2021/0146620 A1), hereinafter Rakkolainen. 
Regarding Claim 6, Karafin in view of Ferrario disclose all of the limitations as set forth above in the rejection of Claim 1. Karafin in view of Ferrario disclose separate reflecting surfaces for each reflector but are deficient in explicitly disclosing the first reflecting surface and the second reflecting surface are each substantially elliptically shaped reflecting surfaces.
In the analogous art, Rakkolainen teaches the invention relates to a stereo lithography apparatus, having an exposure arrangement used in 3D printing ([0001], [0008]). Rakkolainen discloses the first reflecting surface and the second reflecting surface are each substantially elliptically shaped reflecting surfaces (reflective surfaces has shape of a conic section, e.g. an ellipse [0015]). Rakkolainen teaches the advantage of such an elliptical shape include enabling unifying linear intensity distributions of optical radiation emitted by a radiative element on a masking area of a masking element along linear paths perpendicular to a certain edge of the masking area , especially if an optical path intercepts a center of the masking area perpendicularly ([0090]).
The teachings of Rakkolainen and the claimed invention would be considered analogous because both ascertain to an additive manufacturing device with accompanying reflector assembly used in 3D printing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Karafin in view of Ferrario such that the first reflecting surface and the second reflecting surface are each substantially elliptically shaped reflecting surfaces, as the apparatus of Karafin in view of Ferrario as such was recognized to enable unifying linear intensity distributions of optical radiation emitted by a radiative element on a masking area of a masking element along linear paths perpendicular to a certain edge of the masking area , especially if an optical path intercepts a center of the masking area perpendicularly.
Regarding Claim 7, Karafin in view of Ferrario disclose all of the limitations as set forth above in the rejection of Claim 1. Karafin in view of Ferrario disclose separate reflecting surfaces for each reflector but are deficient in explicitly disclosing the first reflecting surface and the second reflecting surface are each elongate and each has a longitudinal axis about which each reflecting surface is substantially symmetrical.
Rakkolainen discloses the first reflecting surface and the second reflecting surface are each elongate (reflective surfaces 152 are elongated in vertical and horizontal direction Figure 2) and each has a longitudinal axis about which each reflecting surface is substantially symmetrical (planes IIIa, IIIb, IIIc as dotted line represents an axis in which the reflecting surfaces may be symmetric Figure 2). Rakkolainen teaches the advantage of such an elliptical shape and symmetrical nature include enabling unifying linear intensity distributions of optical radiation emitted by a radiative element on a masking area of a masking element along linear paths perpendicular to a certain edge of the masking area , especially if an optical path intercepts a center of the masking area perpendicularly ([0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Karafin in view of Ferrario such the first reflecting surface and the second reflecting surface are each elongate and each has a longitudinal axis about which each reflecting surface is substantially symmetrical, as the apparatus of Karafin in view of Ferrario as such was recognized to enable unifying linear intensity distributions of optical radiation emitted by a radiative element on a masking area of a masking element along linear paths perpendicular to a certain edge of the masking area , especially if an optical path intercepts a center of the masking area perpendicularly.
As to claim 16, the combination of Karafin in view of Ferrario and further in view of Rakkolainen disclose the first radiating element and the second radiating element are each located, in use at a respective focal point of the substantially elliptically shaped reflecting surfaces.

    PNG
    media_image3.png
    577
    737
    media_image3.png
    Greyscale

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Karafin (US 10,967,565 B2) in view of Ferrario (WO 2018/189701A1) as applied to Claim 1 above, and further in view of Bartow et al. (US-20200164572-A1), hereinafter Bartow.
Regarding Claim 8, Karafin in view of Ferrario disclose all of the limitations as set forth above in the rejection of Claim 1. Karafin in view of Ferrario are deficient in disclosing a third reflector situated side-by-side with the first and second reflectors, the third reflector comprising a third reflector section formed of a ceramic material.
In the analogous art, Bartow teaches a method of making a three-dimensional article, the method includes obtaining a composition disposed on a surface of a substrate ([0005]). Bartow discloses a third reflector situated side-by-side with the first and second reflectors (third reflector 1064 next to first and second reflectors 1062 and 1063 Figure 6), the third reflector comprising a third reflector section formed of a ceramic material (third reflector 1064 receives own light from lamp 1066 Figure 6). It would be obvious to one of ordinary skill that the third reflector could comprise a reflector section as evidenced by Karafin, as well as be made of a ceramic material as evidenced by Ferrario, for the reasons set forth above in the rejection of Claim 1.
The teachings of Bartow and the claimed invention would be considered analogous because both ascertain to an additive manufacturing device with accompanying reflector assembly used in 3D printing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Karafin in view of Ferrario such that a third reflector situated side-by-side with the first and second reflectors, the third reflector comprising a third reflector section formed of a ceramic material, as the apparatus of Karafin in view of Ferrario as such was recognized to establish three distinct processing phases: powder pre-heating, temperature maintenance during the processing, and post-heating for relaxing strains locally induced in the thin hardening layer.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Karafin (US 10,967,565 B2) in view of Ferrario (WO 2018/189701A1) as applied to Claim 1 above, and further in view of Roberts et al. (US 6,200,005 B1), hereinafter Roberts.
Regarding Claim 9, Karafin in view of Ferrario disclose all of the limitations as set forth above in the rejection of Claim 1. Karafin in view of Ferrario are deficient in disclosing the ceramic material from which each reflector section is formed is zirconia-toughened alumina.
In the analogous art, Roberts teaches a xenon ceramic lamp comprising a short-arc lamp with two integral reflectors disposed around the cathode arc ball to collect a wide range of elevation angles of light relative to the center longitudinal axis (Abstract), which aims to solve a similar problem of heating by the inventor. Roberts discloses the ceramic material from which each reflector section is formed is zirconia-toughened alumina (ceramic reflectors made from ZTA Column 3 Lines 1-14). Roberts teaches the advantage of the ZTA reflectors include their greater resistance to thermal shock, their tensile strength, and their flexural strength, compared with ordinary alumina used in prior art ceramic lamps (Column 3 Lines 1-14).
The teachings of Roberts and the claimed invention would be considered analogous because both seek to solve the problem of proper heating techniques used in lamps as energy sources to distribute the heat evenly. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Karafin in view of Ferrario such that the ceramic material from which each reflector section is formed is zirconia-toughened alumina, as the apparatus of Karafin in view of Ferrario as such ceramic reflector was recognized to possess greater resistance to thermal shock, their tensile strength, and their flexural strength, compared with ordinary alumina used in prior art ceramic lamps.
Response to Arguments
Applicant's arguments, filed on 05/04/2022, have been fully considered but they are not persuasive.
Applicant’s arguments are mainly directed to the newly added limitations into each of the claims 1 and 10 and also the limitations in newly added claims 16-17 and that the newly added limitations are not disclosed by the cited references, and therefore, it overcomes the above rejections and it makes the claimed subject matter distinct over the cited references.
The arguments were not found persuasive. As it has been clarified above in the body of the rejections, the prior art of record still covers the structurally added limitations in newly added limitations and for the reasons provided above in detail. Moreover, it is noted that the newly added limitations are more directed toward the manner of using the claimed structure rather than toward the structure of the claimed apparatus itself. As a result, those limitations that are directed to the process of using the claimed apparatus are considered as intended use and do not get further patentable weight. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Finally, after a full review of the submitted remarks in view of the applied prior art rejections, it has been concluded that there are differences in interpreting the claimed subject matter and the cited references by the Applicant and the Office. Therefore, Examiner would like to suggest that if Applicant’s Counsel believes that an interview can benefit the prosecution of the instant application, Applicant’s Counsel is kindly invited to contact the undersigned examiner.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUSAN D. LEONG can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1754                                                                                                                                                                                                   09/10/2022